Citation Nr: 0807466	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  01-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder diagnosed as major depressive disorder (MDD).

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

5.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for headaches, 
to include as due to an undiagnosed illness, has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to June 
1992.  The appellant had service in Southwest Asia during the 
Persian Gulf War.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that the appellant's claim for service 
connection for headaches was first denied as not-well-
grounded in a January 2000 rating decision.  The Veterans 
Claims Assistance Act of 2000 (VCAA) eliminated the concept 
of a well-grounded claim.  Section 7(b) of the VCAA states 
that, in the case of a claim for benefits finally denied as 
being not well grounded between July 14, 1999 and November 9, 
2000, the claim can be re-adjudicated upon the request of the 
claimant or the Secretary's own motion as if the denial had 
not been made.  Thus, the appellant's headache claim was 
reconsidered and again denied in a January 2003 rating 
decision.  The appellant was notified the next month and did 
not appeal.  The January 2003 rating decision, therefore, 
represents the last final action on the merits.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The March 2001 rating decision included a denial of the 
appellant's claim of entitlement to service connection for 
generalized joint pain due to an undiagnosed illness.  While 
the appellant submitted a Notice of Disagreement (NOD) as to 
that issue and a resultant Statement of the Case (SOC) was 
issued in September 2003, the appellant later submitted a 
written statement, in January 2005, in which he withdrew that 
claim.  See 38 C.F.R. § 20.204.  Therefore, that claim is not 
before the Board. 

The appellant indicated that he wanted a hearing before the 
Board in his VA Form 9 submitted in May 2001; a Travel Board 
hearing was scheduled for July 12, 2007.  However, the 
appellant, in June 2007, submitted two written statements in 
which he stated that he wanted to cancel that hearing.  Under 
these circumstances, the Board considers the request for a 
hearing to be withdrawn by the appellant.  See 38 C.F.R. 
§ 20.704(d).

The issues of entitlement to service connection for PTSD and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reflects that the appellant has been 
diagnosed with major depressive disorder (MDD).

2.  It is at least as likely as not that the appellant's MDD 
is due to his active military service.

3.  The appellant is a Persian Gulf veteran, having served in 
the Southwest Asia Theater of Operations from November 1990 
to April 1991.

4.  The appellant has had manifestations of fibromyalgia, 
including, but not limited to, myalgias, arthralgias and 
neuropathy, for many years until the present, and was 
diagnosed with fibromyalgia in September 2003. 

5.  The appellant takes prescribed acetaminophen to help 
control his multiple arthralgias and myalgias; he takes 
Neurontin to help control his neuropathy.

6.  It is at least as likely as not that the appellant has 
fibromyalgia due to his active military service.

7.  The appellant's service medical records do not contain 
any diagnosis of, or treatment for, any chronic disorder 
manifested by dizziness.  

8.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the appellant's claimed 
dizziness.

9.  The clinical evidence of record does not reveal the 
existence of a neurological disorder manifested by dizziness 
to a compensable degree within one year of the appellant's 
separation from service in June 1992.

10.  There is competent medical evidence of record that 
indicates that the appellant's post-service dizziness was a 
symptom associated with his diagnosed cardiovascular 
pathology.

11.  There is no current clinical evidence of the existence 
of dizziness or a diagnosis associated with dizziness.

12.  Service connection for headaches was denied in a January 
2003 rating decision; notice was given to the appellant in 
February 2003, but he did not initiate or complete the 
procedural steps required for an appeal of that denial.

13.  The evidence received since the January 2003 rating 
decision, when considered with previous evidence, does relate 
to an unestablished fact necessary to substantiate the claim 
and, when considered together with the previous evidence of 
record, does raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The appellant has MDD that is the result of disease or 
injury incurred during active military service, and the 
criteria for a grant of service connection are met.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  With resolution of reasonable doubt in the appellant's 
favor, fibromyalgia, manifested by symptoms including, but 
not limited to, arthralgias, myalgias and neuropathy, is 
presumed to be incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

3.  The appellant is not shown to have a disability 
manifested by dizziness due to disease or injury, to include 
as due to an undiagnosed illness, that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2007).

4.  The January 2003 rating decision that denied the 
appellant's claim of entitlement to service connection for 
headaches is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2007).

5.  The evidence received subsequent to the January 2003 
rating decision is new and material, and consequently does 
serve to reopen the appellant's claim of entitlement to 
service connection for headaches.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 3.102, 
3.156, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board is granting the appellant's claims of 
entitlement to service connection for major depressive 
disorder and fibromyalgia, as well as his attempt to reopen 
the claim for service connection for headaches; the Board is 
granting in full the benefits sought on appeal as to these 
three issues.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist in relation to any one of these 
three claims, such error was harmless and will not be further 
discussed.

As for the appellant's claim for service connection for 
dizziness, to include as due to an undiagnosed illness, a 
notice letter provided to the appellant in January 2005 
included the criteria for establishing service connection, 
what evidence was needed from the appellant, what evidence he 
would have to submit and what evidence VA would obtain.  
However, this letter was issued subsequent to the March 2001 
rating decision that denied the appellant's claim of 
entitlement to service connection for dizziness.  Thus, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on January 4, 2005, that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of Supplemental Statements of 
the Case (SSOCs) issued in October 2005, November 2006, and 
May 2007, after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s) did 
not affect the essential fairness of the adjudication because 
the appellant could be expected to understand what was needed 
to establish service connection from the various notice 
letters sent to him by the RO.  In particular, the January 
2005 letter informed the appellant of the evidence and 
information needed to establish entitlement to service 
connection for dizziness.  In addition, the appellant stated, 
in June 2007, that he had no further evidence to submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for the 
dizziness claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical and 
personnel records.  VA and private medical records were 
associated with the claims file and reviewed.  The appellant 
was afforded VA medical examinations.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
in a letter dated in June 2007, because the dizziness service 
connection claim is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

i.) Major Depressive Disorder (MDD)

The appellant maintains that he has a psychiatric disorder 
diagnosed as Major Depressive Disorder (MDD) which is related 
to his active service.  The appellant contends that his 
current psychiatric condition is related to incidents of 
service, in particular his experiences while serving in 
Southwest Asia during the Gulf War.  He has reported symptoms 
of anxiety, nervousness, crying spells, sleep difficulties, 
multiple somatic complaints, irritability, depression, lack 
of energy and thoughts of suicide.  

Review of the appellant's service medical records reveals no 
complaints of, diagnosis of, or treatment for, any 
psychiatric condition.  The appellant underwent a service 
separation examination in May 1992; the examiner concluded 
that the appellant was psychiatrically normal.  

Post-service, the appellant submitted a VA Form 21-526 in 
June 1992.  He did not mention any problems with psychiatric 
symptoms or problems in that document.  The appellant 
underwent a VA medical examination in October 1992, and 
again, he made no mention of any psychiatric concerns during 
that examination.  The appellant was hospitalized in a VA 
facility for cardiac problems in September 1998; the report 
of the medical examination on admission includes a notation 
of no history of depression.

The first documentation of any psychiatric difficulty is 
found in a VA outpatient treatment report dated in November 
1998, when the appellant was noted to be mildly depressed.  A 
January 1999 note indicates that the appellant's dysthymia 
was secondary to his somatic complaints.  

The appellant underwent a private psychological evaluation in 
March 1999.  He reported trouble sleeping at night, trouble 
eating, feeling fatigued, down and depressed, thoughts of 
suicide and feelings of anxiety.  The psychologist rendered a 
diagnosis of major depression.  In an April 2004 letter, the 
psychologist stated that she had been treating the appellant 
since April 1999, and that he suffered from major depression 
with psychotic features.  The appellant's symptoms included 
depressed mood, insomnia, fatigue and diminished ability to 
concentrate.  The psychologist opined that the appellant was 
experiencing some of his depression in response to his 
feelings about his time in the service.

The appellant underwent a VA psychiatric examination in 
October 1999; the examiner rendered a diagnosis of MDD, 
recurrent, severe with psychotic symptoms.  The examiner 
opined that the appellant's psychiatric impairment did appear 
to be related to the appellant's military service because he 
had had no difficulties for more than fifteen years prior to 
the Persian Gulf War so that the psychiatric impairment did 
seem causally related to the appellant's service in the 
Persian Gulf.  

The appellant was re-examined by the same VA psychiatric 
examiner in July 2004.  Based on the findings during the 
examination, review of the appellant's medical records and 
review of the claims file, the examiner concluded that the 
appellant had a current psychiatric diagnosis of MDD, 
recurrent, with psychotic symptoms.  The examiner stated that 
it did appear that the appellant's psychiatric illness did 
stem from his service in the Persian Gulf.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is at 
least in equipoise as to whether the appellant currently has 
MDD that was incurred as a result of his experiences in 
service.  Consequently, reasonable doubt should be resolved 
in favor of the appellant and service connection for MDD is 
granted.

ii.) Fibromyalgia

Service personnel records confirm that the appellant served 
on active duty in Southwest Asia from November 1990 to April 
1991.  The appellant asserts that he has fibromyalgia as a 
result of his service in Southwest Asia.  He contends that he 
has been bothered by this pathology since his separation from 
service.  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Codes.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

After a careful review of the evidence, the Board finds that 
service connection is warranted for fibromyalgia, with 
symptoms including, but not limited to, arthralgias, myalgias 
and neuropathy.  The appellant's DD Form 214 states that he 
served in Southwest Asia from November 2, 1990 to April 20, 
1991, he reportedly has had symptoms of fibromyalgia for 
years thereafter, and he was diagnosed with fibromyalgia in 
September 2003.  He has been prescribed acetaminophen and 
Neurontin to help control his fibromyalgia.  Therefore, it is 
presumed that fibromyalgia was incurred during his active 
military service during the Persian Gulf War.

It is well documented that the appellant has complained of 
nerve, muscle and joint pains since at least 1999.  The 
appellant has been afforded various VA examinations, 
including in August 1999, March 2003, August 2004, and May 
2006.  The appellant reported experiencing symptoms of 
fibromyalgia during each of these VA examinations.  
Therefore, the Board finds the appellant's disability to be 
chronic.  See 38 C.F.R. § 3.317(a)(4).

There is medical evidence of record which indicates that a 
diagnosis of fibromyalgia is not an appropriate diagnosis for 
the appellant.  The VA examiner who conducted the March 2003 
examination diagnosed the appellant with generalized aching 
pain and fatigue.  The examiner concluded that the 
appellant's symptoms were due to his anxiety rather than to 
fibromyalgia.  (The Board notes that the appellant is now 
service-connected for MDD.)  During the August 2004 joints 
examination, the VA examiner documented the existence of 
positive trigger point tenderness about the thoracic spine 
and the scapula area.  The examiner felt that the appellant's 
symptoms were not related to a syndrome such as fibromyalgia.  
During the May 2006 examination, the appellant reported 
experiencing symptoms over his entire body.  The examiner 
noted tenderness to palpation on each side of the upper and 
lower back, as well as generalized weakness in both upper and 
both lower extremities.  The examiner concluded that the 
history and physical examination were not conclusive for 
fibromyalgia.  

On the other hand there is medical evidence of record that 
indicates that a diagnosis of fibromyalgia is an appropriate 
diagnosis for the appellant.  In August 2002, the appellant 
underwent an evaluation by a private neurologist.  He 
complained of chronic nerve and muscle pains.  EMG testing 
revealed sensory-motor demyelinating and axonal type of 
neuropathy.  On physical examination, the appellant exhibited 
diffuse trigger point tenderness over the cervical and lumbar 
paraspinals, deltoids, pectoralis, lateral epicondyle, 
forearm, glutea, hamstrings and gastrocnemius bilaterally.  
The neurologist rendered diagnoses that included paresthesias 
and diffuse myalgia, rule out fibromyalgia.  The private 
physician who has been treating the appellant since 2002 has 
listed a diagnosis of fibromyalgia for the appellant since 
September 2003.  Review of the appellant's VA medical 
treatment records reveals that, in March 2004, the appellant 
complained of pain around his neck, shoulders, back, legs and 
thighs, as well as multiple myalgias.  After examining the 
appellant, the VA physician rendered diagnoses that included 
fibromyalgia.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has 
fibromyalgia.  Consequently, reasonable doubt should be 
resolved in favor of the appellant.  Thus, the appellant, who 
has service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, will be considered diagnosed 
with the qualifying chronic disability of fibromyalgia; 
therefore, if that disability became manifest to a degree of 
10 percent or more disabling during his service in the 
Persian Gulf War or after, it will be presumed that it was 
incurred in service.  See 38 U.S.C.A. §§ 1117(a)(1); 
38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms warrants a 40 percent 
evaluation if constant, or nearly so, and refractory to 
therapy.  The condition warrants a 20 percent evaluation if 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or overexertion, but that 
are present more than one-third of the time.  Finally, 
fibromyalgia warrants a 10 percent evaluation if requiring 
continuous medication for control.  A note after that 
Diagnostic Code states that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, and anterior chest, thoracic spine, or 
low back) and extremities.  Id.

The most recent VA and private medical records dated in 2006 
show that for the appellant's manifestations of his 
fibromyalgia, diffuse myalgias, arthralgias and neuropathies, 
he has been prescribed Neurontin and 500 mg acetaminophen.  
The treatment plans included the appellant continuing with 
the medications.  Thus, the disorder may be found to be 
present to a compensable degree.

Given the above, the Board finds that the preponderance of 
the evidence supports the claim.  Service connection for 
fibromyalgia therefore is warranted in this case. 

iii.) Dizziness

The appellant's service medical records indicate that he was 
treated for complaints of dizziness, vertigo or lightheadness 
on approximately six occasions.  These complaints were 
clinically attributed to diagnoses such as cold syndrome, 
upper respiratory infection, slight volume depletion, 
cervical strain and probable seasonal allergic rhinitis.  
There is no medical evidence of record to establish that the 
dizziness associated with any one of these diagnosed 
conditions was other than acute and transitory.  The May 1992 
report of the appellant's medical history did not include any 
complaints relating dizziness or fainting spells.  The report 
of the May 1992 separation examination did not include any 
findings related to dizziness.  No neurological diagnoses 
were rendered. 

Review of the appellant's VA treatment records reveals that 
the appellant complained of dizziness and palpitations with 
ambulation.  He reported getting dizzy a lot in December 
1998; the physician suspected that the syncope was 
cardiogenic in nature.  The appellant underwent a VA 
neurological examination in August 1999; he complained of 
dizziness, blackouts and lightheadedness.  The examiner 
stated that, with regard to the appellant's complaints of 
dizziness, there was no evidence of ataxia or disorder of the 
vestibular system or the cerebellar system on examination.  
Thereafter, the medical evidence of record reflects no 
continued complaints of dizziness until April 2002, when the 
appellant reported to his private physician that he 
experienced dizzy spells that would come and go.  The 
physician referred the appellant to a neurologist who 
examined the appellant in August 2002.  The appellant 
complained of dizziness and fainting spells.  After examining 
the appellant, the neurologist did not render any diagnosis 
that included dizziness and the treatment plan included no 
mention of dizziness.  The appellant's private physician 
treatment records include no further complaints of dizziness 
between 2003 and 2007, other than during July to October of 
2004.  The most recent diagnoses rendered by that private 
physician do not include any relating to dizziness.  The 
appellant's VA outpatient treatment records likewise do not 
contain any recent complaints of dizziness.  During his May 
2006 VA medical examination, the appellant did not complain 
of any problems with dizziness.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence does not demonstrate 
the appellant carries a diagnosis of any clinical disorder 
related to dizziness.  As such, there is no basis on the 
current record to grant service connection for dizziness on a 
direct basis.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  As noted above, another basis for service connection 
exists in this case in that service connection may also be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The appellant served in Southwest Asia 
from November 1990 to April 1991.

The appellant's claimed dizziness is not a manifestation of 
an undiagnosed illness due to his Persian Gulf service.  The 
appellant's claim fails to warrant service connection on an 
undiagnosed illness basis because the medical evidence 
clearly demonstrates that the appellant has not been found to 
have any dizziness condition.  The reports of the VA medical 
examinations of record showed no clinically significant 
findings related to dizziness.  In addition, while the 
appellant complained of dizziness in August 1999, April 2002, 
and in October 2004, the neurologic and radiographic testing 
of record have been normal.  Furthermore, the appellant's 
episodes of syncope in the late 1990s were clinically 
associated with his diagnosed cardiovascular pathology.  
Therefore the claimed dizziness is not the product of an 
unidentified etiology.  

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's dizziness problem is clinically ascertainable.  
There is no clinical evidence of record demonstrating that 
the veteran has been diagnosed with any dizziness disorder.  
The Board has considered the appellant's written statements 
submitted in support of his arguments that he has dizziness 
as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any dizziness 
disorder, and they do not establish a nexus between any 
medical condition and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence, 
and, accordingly, his claim for service connection for 
dizziness is not plausible.

The preponderance of the evidence is therefore against the 
dizziness claim.  Since the preponderance of the evidence is 
against the dizziness service connection claim under all 
theories of service connection, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

B.  New and Material Evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The January 2003 rating 
decision, the last time the headaches service connection 
claim was finally disallowed on any basis, is final.  
38 C.F.R. § 20.1103.  This is so because the appellant was 
notified of the denial in the next month, and he did not 
initiate an appeal within the time period allowed.  This 
claim may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
January 2003 rating decision. See Glynn v. Brown, 6 Vet. App. 
523 (1994).

The appellant submitted his claim to reopen in December 2004.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claim for service connection for headaches 
was denied by the RO in essence because there was no 
etiologic nexus between the claimed headaches and any 
incident of service; any new and material evidence must 
relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

As a result of the Board's decision above, service connection 
has been granted for fibromyalgia which is evaluated on the 
basis of the severity of symptoms including headaches.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  Effective June 10, 
2003, VA made changes to the regulations regarding service 
connection for certain disabilities due to undiagnosed 
illnesses.  See 68 Fed. Reg. 34541 (June 10, 2003).  Among 
these changes was explicitly listing fibromyalgia as a 
qualifying chronic disability.  See 38 C.F.R. § 3.317.  Where 
there is an intervening liberalizing law or VA issue that may 
affect the disposition of a claim, VA is required to conduct 
a de novo review of the previously denied claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  

Furthermore, as a result of the Board's decision above, 
service connection has been granted for MDD.  The evidence of 
record includes the opinion of a VA examining neurologist who 
stated, in August 1999, that the appellant's headaches might 
be related to his coexisting depression.  In light of the 
Board's grant of service connection for MDD, this statement 
now provides support for service connection for headaches on 
a secondary basis.  In addition, the report of the most 
recent VA medical examination (conducted in May 2006) 
indicates that the appellant's current (continuing) headaches 
are possibly functional, i.e., a condition not organic in 
origin, such as a neurosis, which has anxiety as the primary 
characteristic.

The Board therefore finds that the evidence submitted 
subsequent to the January 2003 rating decision provides 
relevant information as to the question of whether the 
appellant suffers from headaches that are related to his 
active service.  The Board finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for headaches.  
Having reopened the claim, the headaches claim is addressed 
in the REMAND section which follows.


ORDER

Service connection for MDD and for fibromyalgia is granted.

Service connection for dizziness, to include as due to an 
undiagnosed illness, is denied.

The claim for service connection for headaches is reopened; 
to that extent only, the claim is granted.




REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The appellant has been diagnosed with post-traumatic stress 
disorder (PTSD) as reflected in the various reports from the 
appellant's treating private psychologist and the July 2004 
opinion from a VA psychiatric examiner.  These diagnoses are 
based on the appellant's description of his experiences in 
the Persian Gulf War.  The appellant has submitted written 
statements in which he described experiencing SCUD missile 
attacks on the perimeter of his unit while he was in 
Southwest Asia for the period between January 17, 1991 and 
February 28, 1991.  These statements suggest possible 
application of the ruling of the Court in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), where it was held that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

Corroboration of stressors may be a part of an official 
military record.  In claims for service connection for PTSD 
such as the appellant's, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

In this case, it does not appear that the RO took any steps 
to corroborate the appellant's description of the SCUD 
missile attacks on his unit in the Gulf War.  While the RO 
issued a formal finding in May 2007 that there was 
insufficient information to send to the United States Army 
and Joint Services Records Research Center (JSRRC), it is 
unclear why the allegation that SCUD missiles landed in the 
perimeter of the appellant's unit (the 183rd Maintenance 
Battalion) during the first three months of 1991 cannot be 
researched.  In Daye v. Nicholson, 20 Vet App 512 (2006), the 
Court chastised VA for not securing and reviewing the history 
of the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  As in that case, there is 
insufficient information in this matter to ascertain whether 
reasonable efforts have been undertaken to find the relevant 
records to document enemy attacks on the appellant's unit in 
Southwest Asia.  The appellant should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding his other claimed stressors 
of unit personnel in Germany killed by blasting caps on 
demolition equipment and the death of two civilians in 
Gesson, Germany by means of crashing into the appellant's 
Army vehicle on the Autobahn, to include identifying the 
unit(s) with which he served in Germany.

The appellant is now service-connected for MDD and 
fibromyalgia.  He is seeking service connection for headaches 
and he avers that this condition is due to an undiagnosed 
illness.  

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

As described in the decision reopening the appellant's 
headaches claim above, the evidence of record is equivocal on 
the question of whether or not the appellant's claimed 
headaches are part and parcel of his now service-connected 
MDD and/or his now service-connected fibromyalgia.  The 
medical evidence of record is insufficient for the Board to 
render a decision.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must send the appellant a 
VCAA notification and development letter 
as required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2007) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2007).  In particular, 
the RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims for service 
connection for PTSD and headaches and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  The 
appellant should be told to submit all 
pertinent evidence he has in his 
possession, including any service 
personnel records.  The letter should 
also meet the requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The AMC/RO should take appropriate 
steps to secure the appellant's complete 
service personnel records, including 
narrative performance evaluation reports, 
if any.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The AMC/RO should also give the 
appellant another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of the blasting 
cap incident and the Autobahn accident 
(i.e., month and year); his unit at the 
time; the locations of said occurrences; 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the PTSD claim.  

The appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

4.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignments and a copy of this 
remand to the United States Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries for the months when the veteran 
alleged exposure to SCUD attacks, i.e., 
from January 1991 to March 31, 1991, as 
well as all other stressors appropriately 
identified by the appellant.  

If additional information is requested by 
JSRRC in order to verify the veteran's 
stressor, the veteran should be notified 
of this.

5.  The AMC/RO should obtain the 
veteran's relevant medical treatment 
records from any VA facility or private 
provider identified by the veteran, to 
the extent not already on file.

6.  After the above development is 
completed, the AMC/RO should arrange to 
have the veteran's claims file reviewed 
by a psychiatrist.  The reviewer must 
provide a comprehensive report including 
a complete rationale for all conclusions 
reached.  The physician's report should 
identify her/his status as psychiatrist.

The AMC/RO should specify for the 
reviewer the stressor or stressors that 
it has determined are established by the 
record and the reviewer must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  

The reviewer should address the 
following:

A)  Based on review of the previous and 
current psychiatric findings, what is the 
nature of the veteran's psychiatric 
status?  Please provide diagnoses of all 
current psychiatric disorders.  

B)  Whether the veteran's headaches are 
caused by/secondary to, or related by way 
of aggravation, to the service-connected 
MDD; and if any portion of the veteran's 
headaches is attributable to his MDD 
disability, what is the specific 
amount/proportion of additional headache 
pathology that is related to the MDD 
disability?

C)  If the diagnosis of PTSD is deemed 
appropriate, specify (1) whether each 
alleged stressor found to be established 
by the agency of original jurisdiction 
(AOJ) was sufficient to produce PTSD; (2) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
AOJ and found to be sufficient to produce 
PTSD.  

7.  After the above development is 
completed, the AMC/RO should arrange to 
have the veteran's claims file reviewed 
by an appropriate specialist to determine 
whether there is any etiologic 
relationship between the service-
connected fibromyalgia and the veteran's 
headaches.  The claims file, including 
any additional records obtained pursuant 
to the development requested above must 
be made available.  The rationale for all 
opinions expressed should also be 
provided.  The physician's report should 
identify her/his status as a physician 
specialist.

Specifically, the examiner must address 
the questions of:

a.  Whether the veteran's current 
headache pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
headache pathology is related to 
symptoms or signs he may have had in 
service (July 1975 to June 1992)?

c.  Whether the veteran's current 
headache pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in June 1992? 

d.  Whether the headaches are 
related to an undiagnosed illness? 
and

e.  Whether any portion of the 
veteran's current headache pathology 
is attributable to his service-
connected fibromyalgia disability or 
to some other cause or causes or 
combination thereof.  If the 
reviewer does find that any portion 
of the appellant's headaches is 
attributable to his fibromyalgia 
disability, the reviewer should 
identify the specific 
amount/proportion of additional 
headache pathology that is related 
to the fibromyalgia disability.

8.  If it is determined that special 
examinations are needed for making the 
aforementioned opinions regarding PTSD 
and the claimed headaches, such 
examination(s) should be scheduled.

9.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician reports.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.

10.  Thereafter, the AMC/RO should 
readjudicate the PTSD and headache 
service connection claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


